ORDER
The Disciplinary Review Board having filed with the Court its decision concluding that RON MARTIN KUBIAK of CAMDEN, who was admitted to the bar of this State in 1970, and who thereafter was suspended from the practice of law for a period of three months effective March 20, 2000, and who remains suspended to this date, should be reprimanded for violating RPC 7.1, RPC 7.2 and RPC 7.5 (using false and misleading advertising), and good cause appearing;
It is ORDERED that RON MARTIN KUBIAK is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.